DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application # 17/832,052 was filed on 6/3/2022.
Claims 1-20 are subject to examination.
An IDS filed on 6/3/2022 has been fully considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2,  4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1,  5, 1, 1, 1, 3, 1, 6, 7, 7, 10, 7, 7, 7, 9,  7, 12, 13 of U.S. Patent No. 10,122,955 (hereinafter ‘955). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other and contain common subject matter as follows: “causing, using a hardware processor of a computing device, a first card interface to be presented on a display of the computing device, wherein the first card interface relates to a first media content item currently being presented on a display device and wherein the first card interface includes a first interactive function associated with the media content currently being presented on the display device; detecting, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item; determining, using the hardware processor, whether to present the first card interface or a second card interface, wherein the second card interface relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second interactive function associated with the second card interface; causing, using the hardware processor, the second card interface to be presented on the display in response to the determination; and in response to receiving an input on the display of the computing device that corresponds to a request to present the first card interface for a second time, causing, using the hardware processor, the first card interface and the associated first interactive function to be presented for the second time on the display”.
Claims 1, 2, 3  4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 4, 2, 3, 5, 6, 9, 10, 15, 16, 17, 13, 11, 12, 14, 15, 18, 19 respectively of U.S. Patent No. 10,609,321 (hereinafter ‘321). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other and contain common subject matter as follows: “causing, using a hardware processor of a computing device, a first card interface to be presented on a display of the computing device, wherein the first card interface relates to a first media content item currently being presented on a display device and wherein the first card interface includes a first interactive function associated with the media content currently being presented on the display device; detecting, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item; determining, using the hardware processor, whether to present the first card interface or a second card interface, wherein the second card interface relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second interactive function associated with the second card interface; causing, using the hardware processor, the second card interface to be presented on the display in response to the determination; and in response to receiving an input on the display of the computing device that corresponds to a request to present the first card interface for a second time, causing, using the hardware processor, the first card interface and the associated first interactive function to be presented for the second time on the display”.
Claims 1, 2, 3  4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 7, 8, 2, 6, 4, 5, 6, 9, 10, 10, 16, 17, 11, 12, 13, 14, 15, 18, 19 respectively of U.S. Patent No. 11,356,728 (hereinafter ‘728). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other and contain common subject matter as follows: “causing, using a hardware processor of a computing device, a first card interface to be presented on a display of the computing device, wherein the first card interface relates to a first media content item currently being presented on a display device and wherein the first card interface includes a first interactive function associated with the media content currently being presented on the display device; detecting, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item; determining, using the hardware processor, whether to present the first card interface or a second card interface, wherein the second card interface relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second interactive function associated with the second card interface; causing, using the hardware processor, the second card interface to be presented on the display in response to the determination; and in response to receiving an input on the display of the computing device that corresponds to a request to present the first card interface for a second time, causing, using the hardware processor, the first card interface and the associated first interactive function to be presented for the second time on the display”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varoglu et la. U.S. Patent Publication # 2014/0089992 (hereinafter Varoglu) in view of Mowrey et al. U.S. Patent # 8,793,730 (hereinafter Mowrey)
With respect to claim 1, Varoglu teaches a method for interfacing devices, comprising: 
causing, using a hardware processor of a computing device, a first card interface to be presented on a display of the computing device (i.e. user selects the content stream using portable electronic device)(Paragraph 58), wherein the first card interface relates to a first media content item currently being presented on a display device  (i.e. user selects the content stream being displayed on the fixed display system using portable electronic device )(Paragraph 58) and wherein the first card interface includes a first interactive function associated with the media content currently being presented on the display device (Paragraph 58, 69-70) causing, using the hardware processor, the first card interface and the associated first interactive function to be presented for the second time on the display (Paragraph 69-72)
Varoglu does not explicitly teach detecting, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item; determining, using the hardware processor, whether to present the first card interface or a second card interface, wherein the second card interface relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second interactive function associated with the second card interface; causing, using the hardware processor, the second card interface to be presented on the display in response to the determination; and in response to receiving an input on the display of the computing device that corresponds to a request to present the first card interface for a second time, causing, using the hardware processor, the first card interface and the associated first interactive function to be presented for the second time on the display.
 Mowrey teaches wherein the first card interface includes a first interactive function associated with the media content currently being presented on the display device (column 5 lines 55-65)(column 6 lines 17-21)(column 8 lines 11-16)  detecting, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item (column 10 lines 3-15)
determining, using the hardware processor, whether to present the first card interface or a second card interface, wherein the second card interface relates to the second media content item currently being presented on the display device (column 10 lines 16-35) and wherein the second card interface includes a second interactive function associated with the second card interface (column 10 lines 16-35)(column 13 lines 60-67)(column 14 lines 1-25) 
causing, using the hardware processor, the second card interface to be presented on the display in response to the determination (column 10 lines 16-35); and
 in response to receiving an input on the display of the computing device that corresponds to a request to present the first card interface for a second time (column 14 lines 48-67)(column 15 lines 1-21), causing, using the hardware processor, the first card interface and the associated first interactive function to be presented for the second time on the display (column 14 lines 48-67)(column 15 lines 1-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mowrey’s teaching in Varoglu’s teaching to come up with having interactive functions associated with the media content and changing the first media content into second media content and providing second set of interactive functions associated with the second card interface.  The motivation for doing so would be to provide control to the user at mobile device to select his or her show or content which can be same or different than what is being showed in the main device.  This provides the user option to synchronize the content from the first device to second device as well as controlling/changing to the different on the second device.
	With respect to claim 2, Varoglu and Mowrey teaches the method of claim 1, but Mowrey further teaches wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device (column 4 lines 48-67)(column 15 lines 1-21)(column 5 lines 55-65)(column 6 lines 1-21)
	With respect to claim 3, Varoglu and Mowrey teaches the method of claim 1, but Mowrey further teaches wherein at least one of the first set of interactive functions is a function to share information associated with the first card interface via a social networking service (column 5 lines 5 lines 24-48)(column 8 lines 29-50)
	With respect to claim 4, Varoglu and Mowrey teaches the method of claim 1, but Varoglu further teaches wherein the first set of interactive functions is identified based on content presented on the first card interface (Paragraph 61-63)
	With respect to claim 5, Varoglu and Mowrey teaches the method of claim 1, but Mowrey further teaches further comprising, in response to receiving the input on the display of the computing device, causing the first card interface and the associated first interactive function to be presented for the second time on the display device (column 14 lines 48-67)(column 15 lines 1-21)
	With respect to claim 6, Varoglu and Mowrey teaches the method of claim 1, but Mowrey further teaches further comprising transmitting the first card interface and the associated first interactive function to the display device over the communications network for presentation on the display device  (column 4 lines 48-67)(column 15 lines 1-21)(column 5 lines 55-65)(column 6 lines 1-21)
	With respect to claim 7, Varoglu and Mowrey teaches the method of claim 1, but Mowrey further teaches further comprising transmitting the second card interface and the associated second interactive function to the display device over the communications network for presentation on the display device  (column 4 lines 48-67)(column 15 lines 1-21, 57-67) wherein the first card interface is no longer presented on the display device and the second card interface replaces the first card interface (column 15 lines 57-67)
	With respect to claim 8, Varoglu and Mowrey teaches the method of claim 1, but Varoglu further teaches further comprising storing the first card interface and the second card interface in the local memory of the computing device (Paragraph 49, 57-60)
	With respect to claim 9, Varoglu and Mowrey teaches the method of claim 1, but Varoglu further teaches wherein the first card interface identifies the first media content item being presented on the display device (Paragraph 61-62)
	With respect to claim 10, Varoglu and Mowrey teaches the method of claim 1, but Varoglu further teaches wherein the display device is detected based on a distance between the computing device and the display device (Paragraph 56-58)
	With respect to claims 11-20 respectively, teaches similar limitations as claim 1-10 respectively, therefore rejected under same basis.
	With respect to claim 21, it teaches similar limitations as claim 1, therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Asnis et al. U.S. Patent Publication # 2014/0109144 in Paragraph 23 teaches having multiple different content sources of the media content in streaming devices which can be apple TV, Google TV, HULU, which are connected to aggregator device in the user’s home using cable.  It provides examples of the interfaces for connecting component media sources for aggregating control and presentation of media content from multiple sources.
B).  Tai et al. U.S. Patent Publication # 2010/0023862 in Paragraph 35 teaches having user selection interface for Netflix streaming video or PPV, wherein the any of the identifiers, a media attribute indicator that identifies relative position of the corresponding video content element within updated user selection interface.
C).  Pimmel et al. U.S. Patent Publication # 2014/0032635 which in Paragraph 25 teaches content mirroring session during which content is presented simultaneously on at least two computing devices.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453